Citation Nr: 0205939	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  00-11 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to an increased evaluation for right 
temporomandibular joint subluxation, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran had periods of active duty from January 1953 to 
December 1956 and from December 1990 to March 1992, as well 
as over 14 additional years of inactive reserve service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The Board observes that in April 1992, the veteran filed a 
claim for service connection for a right toe disorder that 
was addressed in deferred rating decisions in July 1992 and 
October 1992, but was never ultimately decided.  Therefore, 
the Board refers this matter back to the RO for adjudication.  
Additionally, in a March 2002 statement, the veteran 
indicated that he wanted to file for a waiver of payment of 
his GI insurance because of his service-connected 
disabilities; the Board also refers this matter to the RO for 
any necessary action.  


REMAND

In his April 2000 substantive appeal to the Board, the 
veteran requested a hearing before a Member of the Board at 
the RO in St. Louis, Missouri, to address the aforementioned 
issues.  He also requested at that same time a regional 
office hearing.  The RO hearing was held on July 11, 2000.   
The request for the BVA hearing, however, was not withdrawn, 
and on a VA Form 119, dated March 20, 2002, it was indicated 
that the veteran still wanted a Board hearing.    
Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO in St. Louis, Missouri, and 
provide the veteran and his 
representative with appropriate notice 
for the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




